Title: From Thomas Jefferson to John Stockdale, 1 February 1787
From: Jefferson, Thomas
To: Stockdale, John



Sir
Paris Feb. 1. 1787.

You have two or three times proposed to me the printing my Notes on Virginia. I never did intend to have them made public, because they are little interesting to the rest of the world. But as a translation of them is coming out, I have concluded to let the original appear also. I have therefore corrected a copy, and made some additions. I have moreover had a map engraved, which is worth more than the book. If you chuse to print the work I will send you the corrected copy, and when it shall be nearly printed I will send the plate of the map. I would not chuse that it should be put under a patent, nor that there should be a tittle altered, added, nor omitted. It would be necessary to have a small half sheet map engraved of the country of Virginia as when first discovered. This map is only to be found in Smith’s history of Virginia, a thin folio, now very rare.I was not able to find that work here, but surely it can be found in London. An exact copy of the map is all that would be wanting. I leave this place about the 11th. or 12th. Be so good as to let me know whether you chuse to print  this work under the conditions before named. If I receive your answer in the affirmative before I set out, I will send you immediately the copy. It is an octavo of 391. pages. The American Atlas is come safe to hand. I am Sir your very humble servt.,

Th: Jefferson


P.S. It is not necessary to observe that as I have been at the expence of engraving the large map, I should expect to be paid for those you should have occasion for, a shilling a peice.

